Citation Nr: 1220095	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-08 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from August 1995 to August 1999.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana, which, in pertinent part, denied the benefit sought on appeal.

The Veteran failed to appear for a videoconference hearing before a Veterans Law Judge in February 25, 2005, and has not requested that the hearing be rescheduled.  As such, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702 (c), (d).

In October 2010, the Board denied the claim for service connection for a low back disability.  Thereafter, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a December 2012 Memorandum Decision, the Court vacated and remanded the case for further development and readjudication consistent with the decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of their claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA must obtain complete service medical records, including records from the Veteran's period(s) of treatment by the Obstetrics and Gynecology department.  If for some reason the records are unavailable, VA must notify the Veteran in compliance with 38 U.S.C.A. § 5103A(b)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC must obtain complete service medical records, including records from her period(s) of treatment by the Obstetrics and Gynecology department at the U.S. Naval Hospital in San Diego, California and any other relevant records identified by the Veteran.

2.  If for some reason the records sought are unavailable, VA must notify the Veteran in compliance with 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(a)-(f).  All attempts to obtain records which are ultimately not obtained should be documented, and in accordance with these provisions.  The RO or the AMC should notify the Veteran of the records it was unable to obtain, briefly explain the efforts made to obtain such records, and describe any further action that the RO will take to obtain such records.

For any VA or other Federal department or agency records, the RO should, in accord with § 5103A(b)(3), continue its efforts to obtain any records while the case is under development on remand until it becomes reasonably certain that such records cannot be obtained because they do not exist or until it becomes reasonably certain that further efforts to obtain records from the such sources would be futile.

3.  The RO or the AMC should review the record and undertake any other development it determines to be warranted.

4.  After the development requested above has been completed to the extent possible, the RO or the AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


